                                                                                             Electronically Filed - Howell - September 13, 2019 - 01:59 PM
                                                                         19AL-CC00119

            IN THE CIRCUIT COURT OF HOWELL COUNTY, MISSOURI
                             CIRCUIT DIVISION

ELIZABETH HALE,                            )
         Plaintiff,                        )
                                           )
vs.                                        ) Case No. ___________________________
                                           )
WAL-MART STORES EAST, L.P.,                )
        Defendant.                         )


                                        PETITION


       COMES NOW the Plaintiff, Elizabeth Hale, and for her Petition states:

       1.     That this cause of action accrued in Howell County, Missouri.

       2.     That Defendant is a corporation licensed to do business, doing business and

capable of suing and being sued in the State of Missouri.

       3.     That on March 27, 2019, Defendant owned and operated a supercenter store

in West Plains, Missouri.

       4.     That on the date aforementioned, there was water on the floor of

Defendant’s store and as a result the floor was not reasonably safe.

       5.     That Defendant knew or by using ordinary care could have known of the

condition.

       6.     That Defendant failed to use ordinary care to remove, barricade, remedy or

warn of the condition aforementioned.

       7.     That as a direct and proximate result of the failures of Defendant as set

forth above, Plaintiff slipped and fell in the water on the floor of Defendant’s store and


                                              1

        Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 1 of 8
                                                                                                Electronically Filed - Howell - September 13, 2019 - 01:59 PM
sustained damage and injuries to her right ankle, chronic pain of the right ankle, sprain of

the talo-fibular ligament, said injuries causing Plaintiff to incur medical care expenses in

the past and in the future, said injuries interfering with her ability to perform the work

and other activities which she could perform before the occurrence without pain,

limitations or restrictions, said injuries interfering with her ability to perform the non-

work activities which she could perform prior to the occurrence without pain, limitations

or restrictions, said injuries interfering with her ability to work and causing her to incur

lost earnings in the past and the future, and said injuries causing her pain and suffering in

the past and in the future.

       8.     That the amount in controversy exclusive of interest and costs does not

exceed $75,000.

       WHEREFORE, Plaintiff prays for damages and judgment against Defendant in a

just and reasonable sum commensurate with the amount of injuries and damages

sustained by Plaintiff herein not to exceed $75,000; for her costs herein expended; and

for such other and further relief and orders as the Court may deem just and proper in the

premises.



                                            __/s/ H. Lynn Henry______________________
                                            H. Lynn Henry       #23679
                                            1207 Porter Wagoner Blvd.
                                            P.O. Box 617
                                            West Plains, MO 65775
                                            417-256-8133        Phone
                                            417-256-8969        Fax
                                            ATTORNEYS FOR PLAINTIFF


                                               2

        Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 2 of 8
                                                                 Electronically Filed - Howell - September 13, 2019 - 01:59 PM




                              3

Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 3 of 8
                                                                                                       Electronically Filed - Howell - October 22, 2019 - 03:14 PM
                                        LAW OFFICES OF
                                 HENRY & WILLIAMS, P.C.
                                      1207 PORTER WAGONER
                                            P.O. BOX 617
                                    WEST PLAINS, MISSOURI 65775
HAROLD L. HENRY                                                           Telephone 417-256-8133
    (1924-2007)                                                           FAX 417-256-8969
H. LYNN HENRY
ROY E. WILLIAMS, JR.*                  October 22, 2019                   *Also Licensed in Arkansas
NIKKI KINDER



VIA ECF
Howell County Circuit Clerk

        RE:     Elizabeth Hale vs. Wal-Mart Stores East, L.P.
                Case No. 19AL-CC00119

Dear Sir or Madam:

       We are writing to request that you issue summons for Defendant, Wal-Mart Stores
East. L.P., as follows:

        Wal-Mart Stores East, L.P
        R/A: CT Corporation System
        120 South Central Avenue
        Clayton, MO 63105

              Thank you for your attention to this matter.


                                                      Very Truly Yours,

                                                          /s/ H. Lynn Henry

                                                         H. Lynn Henry
HLH/ads




         Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 4 of 8
             IN THE 37TH JUDICIAL CIRCUIT, HOWELL COUNTY, MISSOURI

Judge or Division:                                              Case Number: 19AL-CC00119
STEVEN A PRIVETTE
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
                                                                                                                                           FILED
ELIZABETH ANN HALE                                              HAROLD LYNN HENRY
                                                                P O BOX 617                                                               10/23/2019
                                                          vs.   WEST PLAINS, MO 65775-0617                                             Suzanne Adams
Defendant/Respondent:                                           Court Address:                                                 Circuit Clerk, Howell County Mo

WAL-MART STORES EAST, L.P.                                      HOWELL COUNTY CIRCUIT COURT
Nature of Suit:                                                 106 COURTHOUSE
CC Pers Injury-Other                                            WEST PLAINS, MO 65775                                              (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: WAL-MART STORES EAST, L.P.
                            Alias:
 120 SOUTH CENTRAL AVENUE                           RA: CT CORPORATION SYSTEM
 CLAYTON, MO 63105
       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                     _____________10-23-2019___________            ______________________________________________________
                                                                                               /s/ Suzanne Adams, Circuit Clerk
      HOWELL COUNTY
                                                   Date
                                                                                                 By: Kerry Bussell, Deputy Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                       Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.




OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-395              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                       Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19       Page
                                                                  54.13, and 54.20;      5 of
                                                                                    506.120    8
                                                                                            – 506.140, and 506.150 RSMo
                                                                 Electronically Filed - Howell - November 13, 2019 - 11:57 AM




Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 6 of 8
                                                                 Electronically Filed - Howell - November 13, 2019 - 11:57 AM




Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 7 of 8
                                                                                               Electronically Filed - Howell - November 13, 2019 - 11:57 AM
Based on the Supreme Court Rules governing eFiling, an eService email has been issued to the
following parties:


SERVICE PARTY:      HAROLD LYNN HENRY, Attorney for Plaintiff
SERVICE EMAIL:      april@henrylawfirm.com, lynn@henrylawfirm.com




          Case 6:19-cv-03415-MDH Document 1-1 Filed 12/06/19 Page 8 of 8
